Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures similar in all material respects to those passed *379upon in Wm. S. Pitcairn Corp. v. United, States (39 C.C.P.A. 15, C.A.D. 458), the items of merchandise were held dutiable as follows: (a) All items except such items as were imported from the Soviet Zone of Germany and entered, or withdrawn from warehouse, for consumption after August 31, 1951, at 10 percent under said paragraph 1547(a), as modified, supra; and (b) all items imported from the Soviet Zone of Germany and entered, or withdrawn from warehouse, after August 31, 1951, at 20 percent under paragraph 1547(a) of the tariff act.